7/9/2018        Our Saviour and His Love for Us: Catholic Doctrine on the Interior Life of Christ by Reginald Rev. Fr. Garrigou-Lagrange | NOOK Book…



                                                                    Shop / Books


                     Our Saviour and His Love for Us: Catholic
                      Doctrine on the Interior Life of Christ
                                                       by Reginald Rev. Fr. Garrigou-Lagrange




                                                                                        NOOK Book (eBook)
                                                                                        $ 8.49         $9.99 | Save 15%

                                                                                            Format
                                                                                                                                     
                                                                                            NOOK Book - $8.49

                                                                                        View All Available Formats & Editions



                                                                                                  ADD TO CART                     Instant Purchase


                                                                                        Available on Compatible NOOK Devices
                                                                                        and the free NOOK Apps. 

                                                                                               LendMe®— See Details

                                                                                        Want a NOOK ? Explore Now




                                                                                                Buy         Get                 Add to
                                                                                               As          Free         Wishlist
                                                                                                Gift       NOOK
                                                                                                            Book
                                                                                                            Sample




                             Customers Who Bought This Item Also Bought




              Predestination: The      Christian Perfection    The Spiritual Combat:    Mystery of the
              Meaning                  and                     And a                    Kingdom: On              The Mystical Body of
              of Predestination in …   Contemplation: Acc…     Treatise on Peace of…    the Gospel of Matth…     Christ
              by Reginald Rev. Fr.…    by Reginald Rev. Fr.…   by Lorenzo Scupoli       by Edward Sri            by Fulton J. Sheen
                                                                                             




               Case 3:16-cv-00695-FDW-DCK Document 94-45 Filed 11/14/18 Page 1 of 1
https://www.barnesandnoble.com/w/our-saviour-and-his-love-for-us-reginald-garrigou-lagrange-op/1125695613?ean=9781618904478
